 

 

Case '2:19-mj-01652 Document 1 Filed on 04/25/19 in TXSD Page 1 of 1

United States Couns
Southem Distn'ct fT
FlLED o ean

' APR 2 5 2019
UNITED STATES DlSTRlCT COURT Da .d J B
souTHERN DisrRlcr oF TExAs "' ' 'ad'ey' C'e"‘ °’ C°u"
UNITED STATES OF AMER|CA
V. CRIM|NAL COMPLA|NT
Feng Xlan Lln

CaseNumber. C ,/q,_/é 501 m

l. the undersigned complainant state that the following is true and correct to the best of my

 

knowledge and belief. On or about April 191h. 2019 in Webb County, in the
, (Date)
Southem District of Texas defendant, Feng Xian Lin

did knowingly and unlawfully enter the United States from Mexico, at a point near Webb County which said time
and place was other than`as designated by immigration officials of the United States for the entrance of
immigrants into the United States

 

 

in violation of Title 8 United States Code, Section(s) 1325

l further state that | am a(n) Border Patrol §gent and that this complaint is based on the
. onicial me

following facts:

On or about April 19, 2019 the defendant. Feng Xian Lin, being an alien to the United States, did knowingly and unlawfully
enter the United States in Webb County, Texas within the Southem District of Texas at a time and place other than as
designated by immigration oflicers for the entrance of immigrants into the United States, in violation of Title 8, United States
Code, Section 1325. '

l further state that l am a United States Border Patrol Agent and that this complaint is based on the following facts: On April
24, 2019, the defendant was encountered by Border Patrol agents in Duval County, Texas. Agents determined the
defendant was a citizen and national of the Peoples Republic of China unlawfully present within the United States.
Furthermore. the defendant was mirandized and provided a verbal statement and admitted to being a citizen of China, who
entered illegally into the United States near Laredo, Texas. The defendant was neither inspected nor admitted by an
|mmigration thcer of the United States; therefore, she is amenable to removal as per Section 212 of the |&NA. The
defendant did not have documents to enter, travel through, or remain in the United States.

7%/¢§

 

 

Slgnature of Complainant
Submitted by reliable electronic means, sworn to, signature Martin Castillo
attested telephonically per Fed.R.Crim.P.4.l, and probable Printed Name of Complainant
cause found on the:
April 25, 2019 at Co\jpus Christi, Texas _

 

     
   

 

Date

Jason B. Libby U.S. Maglstrate Judge
Name and Titie of Judicial Officer

City and State

Slgnature of Jud cial Officer

U.S. Department of Homeland Seculity

